DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “imaging device including a visible light sensor configured to capture one or more images of the cartridge base in response to the first illumination instance and one or more images of the cartridge base in response to the second illumination instance”, or any variations thereof as recited.
Closest prior art Leloglu USPN 8755588 discloses segmentation of a cartridge case base by using surface height matrix information comprising: detecting the center of the cartridge case base; according to this center, obtaining the polar height matrix by subjecting the surface height matrix to polar transformation; acquiring a one-dimensional signal, "Average Height Signal on the Basis of Radius" (AHSBR), by calculation of the mean value on the radius axis applied on the polar height matrix; determining regions similar to circle signal models on the AHSBR and detecting circles; determining the firing pin mark region by threshold processing of the primer region surface height matrix. Letters on the cartridge case base are detected by using slope matrices.
Further closest prior art Prokoski USPN 7822263 discloses IR imagery result from emissivity variations as well as thermal variations. Disturbing an item's surface texture creates an emissivity difference producing local changes in the infrared image. Identification is most accurate when IR images of unknown marks are compared to IR images of marks made by known tools. However, infrared analysis offers improvements even when only visual reference images are available. Comparing simultaneous infrared and visual images of an unknown item, such as bullet or shell casing, can detect illumination-induced artifacts in the visual image prior to searching the visual database, thereby reducing potential erroneous matches. Computer numerically controlled positioning of the toolmark relative to imaging sensors which use fixed focus optics with shallow depth of focus, varying focus distance and orientation systematically to construct a sequence of images, maximizes reliability of resulting images and their comparisons
However, none of the prior art disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


May 4, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662